475 F.2d 765
82 L.R.R.M. (BNA) 2896, 70 Lab.Cas.  P 13,502
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NASHUA PRE-CAST CORPORATION, Respondent.
No. 72-1339.
United States Court of Appeals,First Circuit.
Argued March 6, 1973.Decided March 16, 1973.

Edward N. Bomsey, Attorney, Washington, D. C., with whom Peter G. Nash, General Counsel, Patrick Hardin, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Leonard M. Wagman, Attorney, Los Angeles, Cal., were on brief, for petitioner.
Julius Kirle, Boston, Mass., for respondent.
Before COFFIN, Chief Judge, AlDRICH and McENTEE, Circuit Judges.
PER CURIAM.


1
The basic question presented on this petition for enforcement is whether there was substantial evidence to support the Board's findings.  Without in any way departing from our rule that the burden of producing evidence, as distinguished from speculation, is on the Board, e. g., NLRB v. Millard Metal Service Center, Inc., 1 Cir., 1973, 472 F.2d 647; Cross Baking Co. v. NLRB, 1 Cir., 1971, 453 F.2d 1346, respondent's criticism of the Board's decision, 198 N.L.R.B. No. 30 (1972), cannot be viewed as of that nature.  Respondent's over-extensive briefing recites evidence which might have warranted a different result, but it does not require us to reject the evidence on which the Board relied, or the inferences it reasonably drew therefrom.


2
The order will be enforced.